Citation Nr: 0010946	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  97-17 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for enucleation of the 
left eye, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to July 
1987.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  That determination confirmed and 
continued a 40 percent rating for enucleation of the left 
eye.  In January 1996, the RO increased the rating for an 
enucleated left eye to 50 percent, effective from June 26, 
1995, the date of receipt of the reopened increased rating 
claim.  

In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet.App. 35 
(1993).  There is nothing in the record showing that the 
veteran was only seeking a 50 percent rating for his service-
connected enucleated left eye.  Further, there is no written 
withdrawal of the issue under 38 C.F.R. § 20.204 (1999).  
Therefore, the Board will consider the increased rating issue 
on appeal.  

During his September 1998 videoconference hearing (a 
transcript of which is on file), the veteran raised the issue 
of service connection for a right eye disability as secondary 
to the service-connected enucleation of the left eye.  In 
August 1999, the Board remanded the veteran's case, finding 
that the claim raised during the videoconference hearing was 
inextricably intertwined with the claim developed for appeal.  
In a December 1999 rating decision, the RO denied service 
connection for a right eye disability on a secondary basis.  
That month, the veteran was provided notice of the adverse 
decision and of his appellate and procedural rights.  To 
date, the veteran has not filed an appeal although the Board 
acknowledges that the one-year time period in which to file 
an appeal to the December 1999 rating decision has not yet 
expired.  38 C.F.R. § 20.302 (1999).  

Upon review, the Board finds that the veteran will not be 
adversely affected by adjudication of the increased rating 
issue at this time.  In so deciding, the Board notes that the 
effective date of any bilateral eye disability rating based 
on any subsequent grant of service connection for the right 
eye will not be affected by this decision.  See 38 C.F.R. 
§ 3.400.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has anatomical loss of the left eye and the 
best corrected distant visual acuity in the nonservice-
connected right eye, for consideration, is 20/20.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
enucleation of the left eye have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.75, 
4.84a, Diagnostic Code 6066 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.  

In a March 1988 rating decision, the RO granted service 
connection for postoperative left corneal scarring, evaluated 
as 30 percent disabling from July 30, 1987.  

A VA hospitalization report shows that the veteran underwent 
enucleation of the left eye in May 1994. 

In July 1994, the veteran was granted a temporary total 
rating for convalescence pursuant to 38 C.F.R. § 4.30 (1994) 
from May 18, 1994 to June 30, 1994; thereafter, a 40 percent 
evaluation was assigned.  The service-connected condition was 
recharacterized as enucleated left eye.  

An abbreviated VA medical record dated in September 1994 
reflects that a left eye prosthesis was completed at that 
time.

This appeal stems from the RO adjudication of a reopened 
increased rating claim received in June 1995.  

On VA examination in July 1995, the left eye prosthesis was 
clean and looked good.  Right eye best vision measured 20/20 
distance and near.  The right pupil was 5.0 mm with 4+ direct 
response.  Extraocular movements were unrestricted in the 
right eye and the visual field was full.  

A November 1995 VA medical report shows the left eye ocular 
prosthesis was adjusted to reduce pressure and lighten weight 
against the socket.  When inserted, the veteran found the 
prosthesis to be smooth on all edges and on the back surface, 
which was scoped out, and indicated there was no pressure 
being put on the implant.  After an hour of wearing the 
prosthesis, the veteran complained of headaches.  When the 
prosthesis was removed, the headache subsided.  Two different 
sized conformers were tried, one at a time, and a headache 
returned.  It was reported the veteran experienced headaches 
with previous ocular prosthesis, adjusted prosthesis, and 
different sized conformers.  

In January 1996, the rating for the enucleated left eye was 
increased to 50 percent.  

VA examination in January 1997 revealed that right eye best 
vision was 20/20 distance and near.  The assessment noted 
that the right eye visual field appeared moderately 
constricted.  

In September 1998, the veteran testified that his left eye 
was constantly infected and that he got headaches all the 
time lasting five to six hours.  He stated that he could not 
wear a prosthetic device, but instead wore a patch which he 
bought himself.  See September 1998 hearing transcript.  

On VA eye examination in April 1999, the veteran complained 
that his vision seemed to be getting bad with a haze over it 
all the time.  He reported seeing streaks of lights off and 
on.  It was noted that he was on no current eye medication.  
Objective findings showed uncorrected visual acuity of 
20/25+2 and corrected visual acuity of 20/20-3 in the right 
eye.  The right eye pupil was round (4 mm) and reactive to 
light (4+).  Extraocular movements were full.  Assessments 
regarding the right eye were noted.  

A VA optometry examination in May 1999 noted that neither a 
scar nor CHRPE (congenital hypertrophy of the retinal pigment 
epithelium) affected the veteran's right eye vision which was 
20/20 at distance and near.  

On VA general medical examination in August 1999, the right 
eye reacted adequately to light and revealed normal 
extraocular movements.  

Analysis

Initially, the Board finds that the veteran's increased 
rating claim is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107.  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed, 
and that no further assistance to the veteran is required to 
comply with the statutory duty to assist.  38 U.S.C.A. 
§ 5107.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, (see 
38 C.F.R. § 4.2 (1999)), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

Compensation is payable for specified combinations of service 
connected and nonservice connected disabilities as if both 
disabilities were service connected, provided the nonservice 
connected disability is not the result of the veteran's own 
willful misconduct. 38 C.F.R. § 3.383(a)(1) (1999). 

The best distant vision obtainable after best correction by 
glasses is generally the basis for rating loss of visual 
acuity.  38 C.F.R. § 4.75 (1999).

The veteran's left eye disability is currently rated under 
Diagnostic Code 6066.  Under this code, a 40 percent rating 
is assigned when there is anatomical loss of one eye with 
visual acuity of 20/40 in the other eye.  38 C.F.R. § 4.84a, 
Diagnostic Code 6066.  A 50 percent evaluation is warranted 
when the visual acuity in the remaining eye is 20/50.  
38 C.F.R. § 4.84a, Diagnostic Code 6065 (1999).  See also 38 
C.F.R. § 4.84a, Table V (1999).  An additional 10 percent 
rating is warranted if an artificial eye cannot be worn.  
38 C.F.R. § 4.84a, Diagnostic Codes 6065 and 6066, Note 6.

In this case, the veteran's anatomical loss of the left eye 
has been rated by the RO as 40 percent with an additional 10 
percent added for inability to wear a prosthetic eye, making 
the total disability evaluation 50 percent.  

Considering the evidence of record, the Board finds that the 
veteran more nearly meets the criteria for the currently 
assigned 50 percent for the left eye disability.  The veteran 
is not blind in the right eye which precludes application of 
the provisions of 38 C.F.R. § 3.383.  Since the veteran has 
been shown to have right eye visual acuity of 20/20 he does 
not meet the criteria for a 50 percent rating under 
Diagnostic Code 6065.  As noted above, the currently assigned 
disability evaluation already includes an additional 10 
percent because the veteran is unable to wear an artificial 
eye.  Accordingly, the Board finds that an increased rating 
for enucleation of the left eye is not warranted.  38 C.F.R. 
§§ 4.7, 4.84a, Diagnostic Code 6066.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 


ORDER

Entitlement to an increased rating for enucleation of the 
left eye is denied.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


